Citation Nr: 0209361	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-44 791	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder.

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 27, 1998?


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He was a highly decorated air crewman involved in 
antisubmarine warfare in the Atlantic Theater during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In June 1996, the RO denied service 
connection for gastrointestinal disabilities to include 
ulcers.  Service connection was granted for post-traumatic 
stress disorder (PTSD) and this disability was initially 
evaluated as 10 percent disabling from November 20, 1995.  
The veteran appealed the denial of service connection and the 
evaluation of his PTSD. 

The Board issued its first decision on these matters in 
October 1999.  It was determined by the Board that the 
veteran had failed to submit a well-grounded claim, under the 
provisions at 38 U.S.C.A. § 5107 that existed at that time, 
for service connection for an ulcer disorder.  In addition, 
the Board found that an evaluation of 50 percent, but not 
more, was warranted for the veteran's PTSD effective from 
July 28, 1997.  The veteran appealed these decisions to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court subsequently issued an order granting, in part, a 
joint motion to vacate the Board's October 1999 decision and 
remanding the case for further development.

In July 2001, the Board held that the veteran's PTSD 
warranted a 10 percent evaluation from November 20, 1995 to 
June 30, 1996, a 30 percent evaluation from July 1, 1996 to 
June 15, 1997, and a 50 percent evaluation from June 16, 1997 
to at least May 27, 1998.  The Board remanded the issues of 
entitlement to service connection for gastritis and ulcers 
for additional development.  Additionally, the Board remanded 
the question concerning what evaluation was warranted for 
PTSD from May 28, 1998.  

In a June 2002 rating decision, the RO granted service 
connection for a hiatal hernia with reflux, gastritis and 
irritable bowel syndrome.  The RO determined, that while 
these disabilities were not incurred or aggravated during the 
veteran's military service, they were aggravated by his PTSD.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The preponderance of the evidence indicates that an ulcer 
disorder was not demonstrated in-service, and that a peptic 
ulcer was not compensably disabling within one year of the 
appellant's separation from active duty.  

3.  Since May 28, 1998, PTSD has not been productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)reduced reliably 
and productivity due to disturbances of motivation and mood 
as well as difficulty sleeping, nightmares and occasional 
flashbacks.  


CONCLUSIONS OF LAW

1.  An ulcer disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5103A (West 1991 & Supp. 2002), 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD at any time since May 28, 1998 have not been 
met.  38 U.S.C.A. §§ 1110, 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  By 
letter received in January 2002, the veteran advised the RO 
that he had no additional evidence to submit, and that 
"there is no further evidence I want VA to obtain for me."  
Subsequent to the Board remand of July 2001, the veteran was 
afforded VA examinations to determine the current severity of 
his PTSD and the etiology of any diagnosed ulcer disorder.  
The examinations included a review of the veteran's claims 
folder and addressed the question central to the issue on 
appeal.  Additionally, the RO made numerous attempts to 
locate VA treatment records from the VA medical center in 
Long Beach, California.  Unfortunately, as discussed below, 
those records are not available.  Thus, the Board finds that 
the RO complied with the remand order to the best of their 
ability.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award service 
connection for an ulcer disorder and an increased evaluation 
for PTSD.  He was provided adequate notice that VA would help 
him secure evidence in support of his claim if he identified 
that evidence.  Additionally, he was provided notice of, and 
he did report for, VA examinations to help determine the 
current nature and etiology of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation 
for PTSD and service connection for an ulcer disorder, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).  
Accordingly, a merits based review may be conducted.

Service connection for an ulcer disorder 

The veteran claims that he was treated for an ulcer in 1945, 
immediately after discharge from the military.  He said that 
he received his treatment from a VA facility in Long Beach, 
California.  The veteran does not allege any in-service 
symptoms relating to, or in-service treatment for an ulcer 
disorder.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

For certain chronic disabilities, such as peptic ulcers, 
service connection may be presumed when such disability is 
shown to a disabling degree of 10 percent or more within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, there is no evidence of complaints of, or, 
treatment for an ulcer disorder in service.  The veteran's 
abdomen was normal at an October 1945 discharge physical 
examination.  Additionally, there is no competent evidence 
showing that the veteran underwent a surgical procedure 
within one year of his separation from active duty for a 
peptic ulcer.  Although the RO attempted to locate VA 
treatment records from 1945, a statement received from the 
Long Beach medical center indicated that no records could be 
located.  The Board takes this opportunity to advise the 
veteran that he should contact the RO if he has further 
information regarding treatment received in 1945 that would 
aid in the location of any treatment records.  As noted 
above, however, the veteran advises that at this time he has 
no evidence to offer and that there is no evidence that he 
wants VA to obtain for him.

Additionally, there is no competent evidence to show that the 
veteran currently suffers from an ulcer disorder.  In this 
regard, VA outpatient treatment reports from April 1997 to 
June 2002 do not document treatment for a current ulcer 
disability.  

At a February 1996 VA internal medicine examination he 
related having a duodenal ulcer 40 years earlier.  He 
underwent surgical intervention with the removal of 13 inches 
of small bowel.  He denied any further problems since that 
time.  He also related that he had no other problems with the 
digestive tract and was able to eat everything.  The 
examiner's diagnosis was status post duodenal ulcer, 40 years 
ago, surgically removed with no further findings.  

A July 2001 VA examination specifically found no evidence of 
any ulcer disorder.

Finally, the VA examination of May 2002, concluded that while 
the veteran may have suffered from duodenal ulcer disease in 
the past, he was currently asymptomatic.  The examiner was 
cautious to note, however, that current invasive or semi-
invasive diagnostic procedures to verify the current presence 
of an ulcer disorder were not recommended because of the 
veteran's age and fragile health.  While the examiner also 
noted that the veteran's surgical scars were consistent with 
prior ulcer surgery, the examiner did not opine that the 
surgery took place in-service or within a year of the 
appellant's separation from active duty.

Accordingly, the preponderance of the evidence is against the 
veteran's claim and the benefit sought on appeal is denied.

Evaluation of Post-traumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2000).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  By Board decision of July 
2001, ratings were assigned for the veteran's PTSD for the 
period through May 28, 1998.  

The veteran PTSD is currently assigned a 50 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
order to receive an evaluation greater than the currently 
assigned 50 percent, the evidence must show occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

After review of the evidence, the Board does not find that an 
evaluation greater than the currently assigned 50 percent is 
warranted.  In this regard, in May 1998, the veteran's PTSD 
was characterized as "moderate".  A Global Assessment of 
Functioning (GAF) score of 60 was assigned, representing 
moderate difficulty in social, occupational or school 
functioning.  American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  However, at a 
December 2001 VA examination the veteran's GAF score improved 
to 75, representing transient symptoms with no more than 
slight impairment of social and occupational functioning.  
Id.  Specifically, the examiner noted that the veteran's 
psychosocial functioning was "good to average".  He showed 
continued responsibility to self-care, family functioning and 
maintaining interpersonal relationship.  The severity of the 
appellant's PTSD was described as "mild."

At a May 2002 VA examination the veteran's psychosocial 
functioning was "average to above average".  There was no 
indication of abnormal thought processes or any abnormal 
behavior.  His PTSD symptomatology was not frequent and did 
not disrupt his day-to-day activities.  The examiner further 
characterized the veteran's PTSD as "mild to moderate".  A 
GAF score of 75 was again assigned.  

In light of the foregoing there is no competent medical 
evidence to warrant the assignment of a rating in excess of 
50 percent for PTSD from May 28, 1998. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Service connection for an ulcer disorder is denied.  

A rating in excess of 50 percent at any time since May 28, 
1998, for PTSD is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

